Appeal from an order of the Supreme Court, Niagara County (Amy J. Fricano, J.), entered September 24, 2003. The order granted defendant’s motion to dismiss the complaint in an action to recover damages for breach of contract.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs (see Roggio v Nationwide Mut. Ins. Co., 66 NY2d 260 [1985]; Mack v State Farm Mut. Auto. Ins. Co., 251 AD2d 1083 [1998]; Rockaway Blvd. Med. v Progressive Ins. Co., 2003 NY Slip Op 50938 [U]). Present—Pigott, Jr., P.J., Hurlbutt, Gorski and Lawton, JJ.